Citation Nr: 1437169	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  10-38 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include panic disorder without agoraphobia and depressive disorder, not otherwise specified.  


REPRESENTATION

Appellant represented by:	Michael James Kelley, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1973 to January 1974.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2010 rating decision in which the RO denied a petition to reopen a claim for service connection for an acquired psychiatric disorder.  In June 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in September 2010 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2010.

In May 2012, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

In February 2014, the Board reopened the claim for  service connection for an acquired psychiatric disorder, and  remanded the reopened claim on the merits to the RO, for additional development of the evidence.  After completing the requested development, the RO/AMC denied the claim (as reflected in a May 2014 supplemental SOC (SSOC)) and returned the matter on appeal to the Board for further consideration.

The record reflects that, pertinent to the current claim, the Veteran has been diagnosed with various psychiatric disorders, to include PTSD; panic disorder, without agoraphobia; and depressive disorder, not otherwise specified.   Accordingly, and given the different dispositions warranted with respect to PTSD and non-PTSD diagnoses (as explained below), the Board has now characterized the claim as encompassing both matters set forth on the title page.  
The Board notes that, in addition to the paper claims file, the Veteran also has paperless, electronic files contained on Virtual VA and the Veterans Benefits Management System (VBMS), which are highly secured electronic repositories that are used to store and review documents involved in the claims process.  An August 2014 review of Virtual VA reveals VA treatment records dated from April 2010 to March 2014, which were considered in the May 2014 supplemental statement of the case (SSOC), while VBMS contains the report of a May 2014 VA PTSD examination, which was also considered in the May 2014 SSOC.  The remainder of the documents in the VBMS and Virtual VA files are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

The Board's decision addressing the claim for service connection for PTSD is set forth below.  The claim for service connection for an acquired psychiatric disorder other than PTSD is addressed in the remand following the order; that matter is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly resolve the claim herein decided has been accomplished.

2.  The Veteran has been diagnosed with PTSD, the symptoms of which (in particular, re-experiencing the trauma) have been medically linked to the Veteran's reported sexual assault during service.  

3.  Although a VA examiner essentially concluded that she could not state whether the alleged in-service sexual assault occurred without resort to speculation, her other medical comments, when considered along with the Veteran's consistent and credible assertions and supporting lay statements from his friends and family, tend to place the evidence in at least a state of relative equipoise as to the occurrence of the claimed in-service sexual assault.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board finds that, given the favorable disposition of the claim for service connection for PTSD, all notification and development actions needed to fairly adjudicate this matter has been accomplished.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The Veteran is seeking service connection on the basis that he has PTSD as a result of an in-service sexual assault.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The first requirement to establish service connection for PTSD is a medical diagnosis of the disorder.  Diagnoses of PTSD must be rendered in accordance with the diagnostic criteria for the condition set forth in the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125 (noting that VA has adopted the nomenclature of the DSM-IV).  

[Parenthetically, the Board notes that the DSM-IV has been recently updated with a Fifth Edition (DSM-V).  Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with DSM-V.  The provisions of the interim final rule only apply, however, to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.]

The Veteran has been diagnosed with PTSD, as reflected, for example, in the report of a May 2014 VA examination, which was conducted by a psychologist.  This report reflects a diagnosis of PTSD, rendered in accordance with the diagnostic criteria for the condition set forth in the DSM-V, based on a detailed clinical interview and mental status examination.  While the May 2014 VA examiner rendered a diagnosis in accordance with the updated DSM-V, the diagnosis is considered competent and credible evidence, as the criteria for PTSD have not changed and the examiner specifically addressed each criterion in detail in the examination report.  Thus, the first requirement to establish service connection for PTSD has been met.  The remaining questions are whether there exists a link between a claimed in-service stressor and the Veteran's symptoms, and whether there is credible evidence that the in-service stressor occurred.

During the May 2012 Board  hearing, the Veteran testified that he was a good sailor when he began his period of active service but, after the sexual assault, his attitude changed toward service and he did not care anymore, as evidenced by the numerous disciplinary actions he received, including four Captain's masts in a six-week period.  He also testified that he started a fight in barracks, which resulted in him being sent the stockade for 30 days before he was discharged.  He testified that he did not report the sexual assault because he was ashamed and embarrassed and he did not see a psychiatrist during service.  

The evidence needed to establish the occurrence of a claimed in-service stressor is typically dependent upon whether the Veteran engaged in combat with the enemy, as well as whether the claimed in-service stressor is related to such combat; or, if not, whether there is objective evidence to verify the occurrence of the claimed stressor.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996); see also 38 U.S.C.A. 1154(b) (West 2002).

Also, on July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims appealed before July 13, 2010, but not yet decided by the Board.  These amendments, however, did not alter the burden of proof fir claims for PTSD based on in-service personal assault, other than redesignating 38 C.F.R. § 3.304(f)(4) to its current location at 3.304(f)(5).  Compare 38 C.F.R. 3.304(f) (2010) with 75 Fed. Reg. 39843 (July 13, 2010). 

The Veteran's service treatment and personnel records do not include any information that directly corroborates the occurrence of the alleged in-service sexual assault.  However, cases involving allegations of a personal assault fall within the category of situations in which it is not unusual for there to be an absence of service records documenting the events of which the Veteran complains.  See, e.g., Patton v. West, 12 Vet. App. 272, 281 (1999).  38 C.F.R. § 3.304, as well as VA's Adjudication Procedure Manual, M21-1MR, set forth alternative sources of establishing the occurrence of a stressor involving personal assault.  See 38 C.F.R. § 3.304(f)(5); see also M21-1MR, Part III, Subpart iv, Chapter 4, Section 4, Paragraph 30.  In a March 2014 letter, the Veteran was advised of the additional sources of evidence that may be submitted to substantiate his report of sexual assault during service and, in support of his claim, the Veteran has submitted various lay statements from family members and friends who attest that the Veteran told them about the in-service sexual assault after returning from service.  

Also, 38 C.F.R. § 3.304(f)(5) provides that VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether the evidence indicates that a personal assault occurred. 

In February 2014, the Board remanded the Veteran's claim for a VA examination and medical opinion addressing whether or not the evidence supports the conclusion that the Veteran was sexually assaulted during service, as alleged.

The Veteran was afforded a VA examination in May 2014, during which the examiner reviewed the claims file, including the Veteran's treatment records and the lay statements submitted in support of his claim.  

During the May 2014 examination, the Veteran gave a detailed account of the sexual assault that was consistent with his previous statements.  The examiner also noted the Veteran's stressors included childhood sexual and physical abuse, which the Veteran denied during the examination but were noted in other medical records.  The examiner stated that both stressors - the in-service sexual assault and childhood sexual abuse - were adequate to support the diagnosis of PTSD.  The examiner also stated that the in-service stressor is related to the military sexual trauma.  In this regard, the VA examiner stated there are several potential markers that may substantiate the stressor, including several Captain's masts, suicide attempts, history of assault and aggression and treatment history.  The examiner noted, however, that those markers are also consistent with childhood traumas and/or the personality disorder diagnosis.  As such, the examiner stated that, given the Veteran's extensive behavioral history that predated the military sexual trauma, it is impossible without resorting to speculation to tease out whether the markers are due to the military sexual trauma, whether they are markers of early childhood traumas or whether they are related to the personality disorder.  Nevertheless, the VA examiner reiterated that the Veteran meets the full criteria for PTSD and noted that his re-experiencing symptoms are specific to the alleged military sexual trauma.  She also noted the Veteran appeared visibly distressed when discussing the military sexual trauma and has participated in military sexual trauma treatment at the Providence VA.  

The Board points out that VA is not free to ignore a medical opinion or pertinent medical findings (see Owens v. Brown, 7 Vet. App. 429, 433 (1995)), or to reject such a medical opinion based on its own medical judgment (see Obert v. Brown, 5 Vet. App. 30 (1993) and Colvin v. Derwinski, 1 Vet. App. 171 (1991)), even if the opinion is based on lay assertions.  The fact that an examiner relied on the assertions of the Veteran and/or another layperson does not render the opinion not credible unless the Board finds that the lay statements are not credible.  See, e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Such is not the case here.

In this case, the Board has considered the totality of the evidence, and finds that the statements of the Veteran have been consistent throughout the appeal and his statements are consistent with those provided by current statements of family and friend-even though none of the statements constitute actual supporting evidence contemporaneous with the alleged in-service assault.  Notably, the May 2014 VA examiner reviewed the claims file and identified several markers during service that may substantiate the occurrence of the reported sexual assault.  Notwithstanding the examiner's ultimate conclusion that it would be conjecture to say the markers are due to the military sexual trauma alone (as opposed to related to the Veteran's childhood traumas or personality disorder), the Board finds that, when considering the examiner's other findings-the Veteran's visible behavior in discussing the alleged in-service assault, identification of possible markers of in-service sexual assault, and that the Veteran's re-experiencing symptoms are specific to the alleged sexual assault-along with the Veteran's consistent and credible assertions, and supporting lay statements from his friends and family, the collective evidence is at least in a state of relative equipoise as to whether the claimed in-service sexual assault actually occurred.  

Moreover, the May 2014 VA opinion establishes a medical relationship between the Veteran's alleged in-service sexual assault and his current PTSD symptoms, and there is no contrary medical evidence or opinion of record on this point.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102; see also 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53-56.  

Therefore, given the totality of the evidence-to include competent and credible lay assertions and supportive medical findings /comments-and with resolution of all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for service connection for PTSD are met.  


ORDER

Service connection for PTSD is granted.  



REMAND

The Board's review of the claims file reveals that further AOJ action on the claim for entitlement to service connection for an acquired psychiatric disorder other than PTSD is warranted.  

As noted, pertinent to the current claim on appeal, the Veteran has been diagnosed with various other psychiatric disorders other than PTSD, including panic disorder without agoraphobia; and depression, not otherwise specified.  See,, e.g., VA treatment records dated in April 2010, August 2011, and April 2014.  

While service connection has been granted for PTSD, there remain questions as to  (1) the validity of any other diagnosis/es of acquired psychiatric disorder(s) of record; and, if valid, (2) the relationship, if any, between each such diagnosis and either the Veteran's military service, including the military sexual trauma that occurred therein, or his now service-connected PTSD.  In this regard, the Board notes that, while the clinician who conducted the May 2014 VA PTSD examination addressed current diagnoses of PTSD and an unspecified personality disorder, she did not address the other psychiatric diagnosis rendered shortly prior to, or during the pendency of, the October 2010 claim for service connection on appeal.  Any such valid diagnosis could constitute a current disability for purposes of service connection-in addition to service-connected PTSD-even if resolved at the time of the May 2014 examination.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013); McClain v. Nicholson, 21 Vet. App. 319 (2007).

Under these circumstances, the Board finds that further VA medical opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly stated rationale-is needed to resolve the claim for service connection for an acquired psychiatric disability other than PTSD.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Accordingly, the AOJ should arrange for a review of the claims file by an appropriate mental health clinician (psychiatrist or psychologist) to provide an opinion addressing the questions noted above.  

Prior to obtaining the requested opinion, the AOJ should obtain and associate with the claims file all outstanding VA treatment records dated from April 2014 to the present.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-467 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Further, to ensure that all due process requirements are met and that the record before the examiner is complete, the AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim remaining on appeal.  The AOJ's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding pertinent, private records. 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013). 

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.  Adjudication of the claim should include consideration of all evidence added to the record since the last adjudication of the claim in the May 2014 SSOC.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain all outstanding  records of VA mental health evaluation and/or treatment of the Veteran, dated since April 2014.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim remaining on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for claims file review and an opinion from an appropriate mental health clinician-preferably, a psychiatrist or psychologist.

The contents of the entire claims file (paper and electronic), to include a complete copy of the REMAND, must be made available to the designated physician and the report should include discussion of the Veteran's documented medical history and assertions.

Following review of the record, the examiner should identify all psychiatric diagnoses other than PTSD documented in the record during a time period pertinent to the October 2010 claim on appeal-to include panic disorder without agoraphobia and depression, not otherwise specified (reflected in 2010-2014 VA treatment records). 

For each such diagnosis, the examiner should discuss whether the diagnosis was or is valid (supported by the evidence of record).  

Then, for each such valid diagnosis, the examiner should offer an opinion, consistent with sound medical judgment, as to whether the disability:

(a) had its onset in or is otherwise medically-related to the Veteran's military service, to particularly include the military sexual trauma that occurred therein; or, if not

(b)  was caused or is aggravated (worsened beyond natural progression) by now service-connected PTSD. 

If aggravation by service-connected PTSD is found, the examiner should attempt to quantify the additional disability resulting from aggravation. 

Complete, clearly-stated rationale for the conclusions reached must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested action, and any additional notification and/or development deemed warranted, adjudicate the claim remaining on appeal in light of all pertinent evidence and legal authority.

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999.

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


